IN THE SUPREME COURT OF THE STATE OF MONTANA


                                  *****************
IN THE MATTER OF:

ESTABLISHMENT OF THE                          1       ORDER
COMMISSION ON TECHNOLOGY                      )
AND RELATED COMMITTEES                        1
                                   *****************


         WHEREAS, there is a need to establish a clear vision and plan for automation and
:ech:lc!o~v in the MGzi3na COLY? S\st.em that prcmotes the rights of citizen participation in state
          I-
government, examination of documents, and observance of deliberations of public bodies while
protecting the right of individual privacy; and

       WHEREAS, there is a need to determine the availability, allocation, and use of funds for
automation projects consistent with the direction, standards and priorities of the plan; and

         WHEREAS, there is a need to assess and plan for the establishment of a statewide integrated
judicial network; and

       WHEREAS, there is a need to develop, update and submit for approval statewide technical
and security standards for use in court automation projects; and

       WHEREAS, there is a need to oversee the selection, development, and support of state
sponsored court automation systems; and

        WHEREAS, automation projects are encouraged which utilize technology to enhance court
access, efficiency, and management; and

       WHEREAS, there is a need to review, oversee, and evaluate court technology projects;

       IT IS ORDERED that there is created a standing Commission on Technology and related
committees.

      IT IS FURTHER ORDERED that the attached policies are adopted to govern the purpose,
membership, and structure of this Commission and related committees.

        IT IS FURTHER ORDERED that the Clerk of this Court give notice of this order by mail
to: the District Court Judges; the Clerk of the Supreme Court; the Clerks of the District Court; the
Commission on Courts of Limited Jurisdiction and to the Chairperson of the Automation Committee


-I-     ORDER
thereof; the State Law Librarian with a request that she post this oider on the State Law Library
Webpage; the Executive Director of the State Bar of Montana with a request that he post the ordrt
on the State Bar of Montana Webpage; and Brian Wolf, Chief Information Officer for the State of
Montana.




                 day of January, 2002.




-2-    ORDER
          POLICIES OF THE COMMISSION ON TECHNOLOGY



A.   GENERAL PC’RPOSE

     The Commission on Technology is established as a standing commission of the
     Montana Supreme Court. The Commission on Technology shall:

        1. Establish goals. polici,es znd priorities for the statewide Judicial Branch
           information Technology Plan.

        2 . Develop a vision and direction for use of information technology in the
            courts in the new millennium.

        3. Determine the allocation of available funds for automation requests and
           projects consistent with the direction, standards, and priorities of the
           Information Technology Plan. The Court Administrator shall determine
           the amount of these funds, which are available for this purpose.

        4. Assess and plan for the establishment of a statewide judicial branch
           communications network, including establishing security standards and
           procedures.

        5. Develop and submit for approval statewide technical standards, which
           shall be used in all court automation projects, including security, disaster
           recovery, and communication.

        6. Oversee the selection, development, and support of state sponsored
           automation systems provided by the Court Administrator’s Office.

        7. Encourage projects that utilize technology to increase accessibility to
           courts, improve court efficiency, and enhance court management.

        8 . Review and approve or disapprove court technology projects and establish
            policies and procedures for the submission of project plans.

        9 . Monitor the progress of all court automation projects.

        10. Oversee, authorize, and support the statewide judiciary IT biennial
            proposal submitted to the legislature.
B.   MEMBERSHIP

     The Commission shall be composed of eleven (11) members to be appointed by
     the Montana Supreme Court. Members shall include: a Supreme Court Justice;
     the Supreme Court Administrator or designee; a District Court Judge; the Clerk of
     the Supreme Court or designee; a Clerk of District Court; the chairperson of the
     Commission on Courts of Limited Jurisdiction Automation Committee; a Judge of
     a Court of Limited Jurisdiction; the State Law Librarian or designee; a member of
     the Legislature; the Executive Director of the State Bar of Montana or designee;
     and a member of the public.


C.   TERMS OF MEMBERS

     Commission members shall be appointed to staggered three-year terms and may
     be reappointed for successive terms.


D.   RESPONSIBILITIES OF MEMBERS

     Commission members shall actively participate in meetings and advisory
     committees as assigned.


E.   ORGANIZATION

     The Supreme Court shall appoint a chairperson to organize Commission affairs.
     Advisory Committees to help the Commission carry out its responsibilities shall
     be appointed by the chairperson. The advisory committees shall include:

     1 . Court Automation Advisory Committee (WAC)

            a. Put-nose
            The Court Automation Advisory Committee will coordinate and oversee
            planning,   implementation and enhancements of automation and
            technology in the courts. The Committee will make recommendations to
            the Commission on Technology on policy and direction related to
            statewide court automation and selection of appropriate statewide court
            automation solutions and allocation of available resources.

            b. Membership
            The Court Automation Advisory Committee will include representatives
            of the courts and other organizations as the Commission on Technology
            chairperson may appoint.
            c. Organization
            The Commission on ‘Technology chairperson shall appoint the CAAC
            chairperson from among the Committee membership. The CAAC
            chairperson shall serve a three-year term and may be reappointed for
            successive terms.


     2. Technical Advisory Committee (TAC)


            a . Purpose
            The Technical Advisory Committee will respond to Commission on
            Technology requests to recommend specific standards, hardware, and
            technologies to carry out statewide automation policies and priorities. The
            TAC will also review technical aspects of automation plans and requests
            and make recommendations on technical standards and approaches.


            b. Membership
            The Supreme Court Information Technology Director will chair the
            Technical Advisory Committee. The TAC chairperson shall serve an
            indefinite term. The Commission on Technology chairperson will appoint
            representatives to the committee from the information technology field
            and other organizations supporting court-related automation,


F.   MEETINGS
     The Commission on Technology shall meet no less than twice a year. The
     Commission chairperson may call additional meetings as needed. All meetings
     shall be noticed and open to the public. The Supreme Court may reimburse travel
     expenses of Commission and Committee members to the extent that funding is
     available.


G.   ACTIONS
     The Commission on Technology shall adopt rules for conducting business. These
     rules shall prescribe the quorum and majority needed to constitute Commission
     actions.


H.   STAFF
     The Court Administrator’s Office shall provide staff support for the Commission.
     The staff may conduct or coordinate research as recommended by the
     Commission.